           Case 1:18-cr-00561-VM Document 57
                                          56 Filed 03/29/21 Page 1 of 2




                                     The Law Office of
                                    Bertram C. Okpokwasili                                      3/29/2021
                                 201 Montgomery Street, 2nd Floor, Suite 263
                                          Jersey City, N.J. 07302
                                        Telephone: (201) 771-0394
                                           Fax: (201) 839-3352

Bertram C. Okpokwasili, Esq.*
_____________
* Member of the New York Bar and New Jersey Bar

BY ECF

The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007
                                                                               March 29, 2021


                 Re: United States of America v. Edgar Salvador Rodriguez
                               Docket No. 1:18-cr-00561-VM

Request to Compel Metropolitan Detention Center Warden and Legal Counsel to answer directly
to this Court and Defense Counsel with regard to care and medical assistance for Mr. Rodriguez
and provide medical records.

Your Honor,

My client was the victim of a vicious assault by two other inmates, as the MDC is well aware.

He should not be punished by being held in solitary confinement, where he cannot email his

family or counsel (as evidenced by the week's lapse between th e assault and my legal call with

him). The investigation can continue with my client in a general population unit.



He urgently needs medical attention. As I previously wrote to the Court, I have requested that he

receive medical attention directly to the MDC by phone and email, and the client also has

requested medical attention directly; despite these repeated requests, it is at least clear from their
          Case 1:18-cr-00561-VM Document 57
                                         56 Filed 03/29/21 Page 2 of 2

                                      The Law Office of
                                   Bertram C. Okpokwasili
                                201 Montgomery Street, 2nd Floor, Suite 263
                                         Jersey City, N.J. 07302
                                       Telephone: (201) 771-0394
                                          Fax: (201) 839-3352

response that my client has not received yet received medical attention. The MDC's response to

the government vaguely states that medical care may be given if my client requests it. He has

requested medical care multiple times and has not received it. Accordingly, I respectfully

request that the Court order: (1) the immediate (no later than close of business today) production

of my client's MDC medical records to the government and defense counsel; (2) a c ourt

conference tomorrow with the Warden of the MDC -- who has spoken directly to my client in the

SHU and has himself directly instructed his staff to be sure he receives medical attention -- on

the telephone so that he can answer questions about this matter from the Court.


Thank you for your time. Please let me know if you have any questions.




                                                                         Respectfully submitted,
                                                                  ___/s/ Bertram C. Okpokwasili___
                                                                   BERTRAM C. OKPOKWASILI
                                                                    Attorney for Edgar S. Rodriguez



CC: AUSA Robert Sobelman

                            The Government is hereby directed to supplement its
                            response based on the matters raised herein. The
                            Bureau of Prisons is hereby ordered to produce the
                            medical records referenced herein by close of
                            business tomorrow, March 30, 2021.


                              3/29/2021




                                                                                        2|Pa g e
